
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.29


MOLYCORP, INC.


MICP RESTRICTED STOCK UNITS AGREEMENT


        WHEREAS, [GRANTEE NAME] (the "Grantee") is an employee of Molycorp, Inc.
or one of its Subsidiaries;

        WHEREAS, pursuant to the Molycorp, Inc. Amended and Restated Management
Incentive Compensation Plan (the "MICP"), Grantee elected to convert a portion
of his Cash Incentive Compensation (as defined in the MICP) with respect to the
year beginning January 1, 20    into Restricted Stock Units (the "Converted
RSUs");

        WHEREAS, pursuant to the MICP, the Company will provide an additional
grant of Restricted Stock Units in an amount equal to 25% of the Converted RSUs
(the "Matching RSUs");

        WHEREAS, the execution of a MICP Restricted Stock Units Agreement
substantially in the form hereof along with any exhibits hereto (this
"Agreement") to evidence the grant of the Converted RSUs and the Matching RSUs
was authorized by a resolution of the Compensation Committee of the Board (the
"Compensation Committee") that was duly adopted on                        ,
20    (the "Date of Grant").

        NOW, THEREFORE, pursuant to the MICP and the Company's 2010 Equity and
Performance Incentive Plan (collectively, the "Plan"), and subject to the terms
and conditions thereof and the terms and conditions hereinafter set forth, the
Company has granted to Grantee, as of the Date of Grant, a number of Converted
RSUs and Matching RSUs (collectively, the "RSUs"), as indicated on the attached
Exhibit A.

        1.    Payment of RSUs.    The RSUs covered by this Agreement shall
become payable to Grantee if they become nonforfeitable in accordance with
Section 2, Section 3, or Section 4 hereof.

        2.    Vesting of RSUs.    Grantee's right to receive the shares of
Common Stock subject to the Converted RSUs shall be nonforfeitable on the Date
of Grant of such Converted RSUs, as indicated on Exhibit A. Subject to the terms
and conditions of Sections 3, 4 and 5 hereof, Grantee's right to receive the
shares of Common Stock subject to the Matching RSUs shall become nonforfeitable
on the third anniversary of the Date of Grant of such Matching RSUs, as
indicated on the attached Exhibit A, if (i) Grantee remains continuously
employed by the Company or any of its Subsidiaries until such time or
(ii) Grantee's employment with the Company or any Subsidiary is terminated
during the three-year period following the Date of Grant by reason of Normal
Retirement (as defined in the MICP) prior to such date.

        3.    Effect of Change of Control.    In the event a Change of Control
(as defined in the MICP) occurs prior to the RSUs becoming nonforfeitable as
provided in Section 2 above and while Grantee is an employee of the Company or
any Subsidiary, the RSUs covered by this Agreement shall become nonforfeitable
as provided in the MICP.

        4.    Effect of Termination Due to Death or
Disability.    Notwithstanding Section 2 above, if Grantee dies or Grantee's
employment is terminated because Grantee becomes Disabled (as defined in the
MICP), the RSUs covered by this Agreement shall become nonforfeitable as
provided in the MICP.

        5.    Forfeiture of Awards.    In the event that Grantee's employment
shall terminate in a manner other than any specified in Sections 3 or 4 hereof,
Grantee shall forfeit any RSUs that have not become nonforfeitable by such
Grantee at the time of such termination.

        6.    Form and Time of Payment of RSUs.    Except as otherwise provided
for in Section 9, payment for the RSUs shall be made in form of shares of Common
Stock on the date elected pursuant to Grantee's election made pursuant to the
MICP or on such earlier date or event set forth in Section 7(j) of the MICP.

        7.    Payment of Dividend Equivalents.    From and after the Date of
Grant and until the earlier of (a) the time when the RSUs become nonforfeitable
in accordance with Section 2, Section 3 or Section 4

--------------------------------------------------------------------------------



hereof or (b) the time when Grantee's right to receive shares of Common Stock
upon payment of RSUs is forfeited in accordance with Section 5 hereof, on the
date that the Company pays a cash dividend (if any) to holders of shares of
Common Stock generally, Grantee shall be entitled to dividend equivalents with
respect to each outstanding RSU on the terms and conditions provided under
Section 5(c) and Section 7(k) of the MICP.

        8.    RSUs Nontransferable.    Neither the RSUs granted hereby nor any
interest therein or in the shares of Common Stock related thereto shall be
transferable or assignable other than by will or the laws of descent and
distribution prior to payment.

        9.    Adjustments.    The Board shall make any adjustments in the number
of RSUs or other securities covered by this Agreement that the Board may
determine to be equitably required to prevent any dilution or expansion of
Grantee's rights under this Agreement that otherwise would result from any
(a) stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Company, (b) merger, consolidation,
spin-off, split-off, spin-out, split-up, separation, reorganization, partial or
complete liquidation involving the Company or other distribution of assets,
issuance of rights or warrants to purchase securities of the Company, or
(c) other transaction or event having an effect similar to any of those referred
to in Section 9(a) or 9(b) hereof. Furthermore, in the event that any
transaction or event described or referred to in the immediately preceding
sentence shall occur, the Board may provide in substitution of any or all of
Grantee's rights under this Agreement such alternative consideration as the
Board may determine in good faith to be equitable under the circumstances.

        10.    Compliance with Section 409A of the Code.    To the extent
applicable, it is intended that this Agreement and the Plan comply with the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1) of the Code do not apply to Grantee. This Agreement and
the Plan shall be administered in a manner consistent with this intent.
Reference to Section 409A of the Code is to Section 409A of the Internal Revenue
Code of 1986, as amended, and will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.

        11.    Continuous Employment.    For purposes of this Agreement, the
continuous employment of Grantee with the Company or any Subsidiary shall not be
deemed to have been interrupted, and Grantee shall not be deemed to have ceased
to be an employee of the Company or Subsidiary, by reason of (a) the transfer of
Grantee's employment among the Company and its Subsidiaries or (b) an approved
leave of absence.

        12.    No Employment Contract.    The grant of the RSUs to Grantee does
not constitute a commitment to make any future awards. The grant of the RSUs and
any payments made hereunder will not be considered salary or other compensation
for purposes of any severance pay or similar allowance, except as otherwise
required by law. Nothing in this Agreement will give Grantee any right to
continue employment with the Company or any Subsidiary, as the case may be, or
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of Grantee.

        13.    Information.    Information about Grantee and Grantee's
participation in the Plan may be collected, recorded and held, used and
disclosed for any purpose related to the administration of the Plan. Grantee
understands that such processing of this information may need to be carried out
by the Company and its Subsidiaries and by third party administrators whether
such persons are located within Grantee's country or elsewhere, including the
United States of America. Grantee consents to the processing of information
relating to Grantee and Grantee's participation in the Plan in any one or more
of the ways referred to above.

        14.    Relation to Plan.    This Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistency between the provisions
of this Agreement and the Plan, the Plan shall govern. All terms used herein
with initial capital letters and not otherwise defined herein that are defined
in the Plan shall have the meanings assigned to them in the Plan. The Board (or
a committee of the Board) acting pursuant to the Plan, as constituted from time
to time, shall, except as expressly

--------------------------------------------------------------------------------



provided otherwise herein, have the right to determine any questions which arise
in connection with the grant of the RSUs. The interpretation and construction by
the Compensation Committee of any provision of the Plan or this Agreement and
any determination by the Compensation Committee pursuant to any provision of the
Plan or this Agreement will be final and conclusive.

        15.    Amendments.    Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of Grantee under this Agreement without Grantee's consent (provided, however,
that Grantee's consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code or
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any
regulations promulgated thereunder).

        16.    Severability.    If any provision of this Agreement or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstances shall not
be affected, and the provisions so held to be invalid, unenforceable or
otherwise illegal shall be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid and legal.

        17.    Compliance with Law.    The Company shall make reasonable efforts
to comply with all applicable federal and state securities laws; provided,
however, that notwithstanding any other provision of this Agreement, the RSUs
covered by this Agreement shall not be paid if the payment thereof would result
in violation of any such law.

        18.    Successors and Assigns.    Without limiting Section 8 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of
Grantee, and the successors and assigns of the Company.

        19.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the internal substantive laws of the State of
Delaware, without giving effect to any principles of conflict of laws thereof.

        Executed in the name and on behalf of the Company, as of the      day
of                        , 20    .



  MOLYCORP, INC.



 

By:

 

  


--------------------------------------------------------------------------------



      Name:    



      Title:    

        The undersigned Grantee hereby acknowledges receipt of this Agreement
and accepts the right to receive the RSUs or other securities covered hereby,
subject to the terms and conditions of the Plan and the terms and conditions set
forth in this Agreement and Exhibit A.



    


--------------------------------------------------------------------------------

Grantee



 

Date:

 

 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




MOLYCORP, INC.


Exhibit A to the
Restricted Stock Units Agreement Dated                        , 20    


        Molycorp, Inc. (the "Company") and                    (the "Grantee")
hereby agree to the terms of this Exhibit A to the MICP Restricted Stock Units
Agreement dated                        , 20    .

Date of Grant
  Grant of RSUs

                        , 20    (1)

 

        Converted RSUs

                        , 20    

 

        Matching RSUs

        Executed in the name and on behalf of the Company, as of the      day
of                        , 20    .



  MOLYCORP, INC.



 

By:

 

  


--------------------------------------------------------------------------------



      Name:    



      Title:    

        The undersigned Grantee hereby acknowledges receipt of an executed
original of this Exhibit A, and accepts the right to receive the RSUs or other
securities covered hereby, subject to the terms and conditions of the Plan and
the terms and conditions set forth in the Agreement and Exhibit A.



    


--------------------------------------------------------------------------------

Grantee



 

Date:

 

 


--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

(1)Closing Price as of                        , 20    .

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.29



MOLYCORP, INC.
MICP RESTRICTED STOCK UNITS AGREEMENT
MOLYCORP, INC.
Exhibit A to the Restricted Stock Units Agreement Dated , 20
